Citation Nr: 0426278	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  95-07 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated 30 percent disabling from 
January 27, 1993, through April 30, 2003; and 50 percent 
disabling on and after May 1, 2003.  


REPRESENTATION

Appellant represented by:	C.A. Glaser, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had honorable military service from February 
1964 to February 1966, and from March 1966 to February 1969.  
He also had active service from March 1970 to August 1972 
which terminated under honorable conditions.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 rating determination 
by the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which assigned an initial 
rating of 30 percent for the service-connected PTSD, and from 
a January 1995 rating determination which denied a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).  Transcripts of hearings 
held in January 1996 before a Hearing Officer and in December 
1997 before a member of the Board are of record.  

By an Order dated in August 2000, the U. S. Court of Appeals 
for Veterans Claims (Court) vacated that portion of a Board 
decision dated in September 1999 which denied an initial 
rating in excess of 30 percent for PTSD and a TDIU.  The case 
was last before the Board in April 2001, when it was remanded 
to the RO for further development which has now been 
accomplished.  While the case was in a remand status, the RO 
increased the rating for PTSD to 50 percent, effective from 
May 1, 2003; and granted a TDIU, effective from May 8, 2001.  

By letter dated in July 2004, the appellant was informed that 
the member of the Board who presided at the December 1997 
hearing was no longer employed by the Board, and he was given 
the opportunity to request another hearing.  However, the 
appellant did not affirmatively respond within 30 days of 
this letter and, accordingly, the Board assumes that he does 
not want an additional hearing.  

Although the issue of entitlement to a TDIU prior to May 8, 
2001, has also been procedurally developed for review by the 
Board at this time, the Board's current decision concerning 
the initial rating issue renders this additional issue moot 
for reasons discussed below.  Accordingly, the Board has 
limited the present decision to the sole issue decided 
herein.  


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  Since the claim was filed in January 1993, the 
appellant's PTSD symptoms have resulted in virtual isolation 
in the community and more nearly approximated total 
occupational and social impairment, than severe occupational 
and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

Entitlement to an initial schedular disability rating for 
PTSD of 100 percent is established, effective from the date 
of claim, January 27, 1993.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.

The Board notes that further development of the record under 
the VCAA or the regulations implementing it is not required 
because the evidence and information currently of record are 
sufficient to fully substantiate the veteran's claim seeking 
a 100 percent initial schedular rating for PTSD.  

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  

The Board notes that effective November 7, 1996, VA revised 
the criteria for diagnosing and evaluating psychiatric 
disabilities.  61 Fed. Reg. 52695 (1996).  

Under Diagnostic Code 9411, 38 C.F.R. § 4.132, effective 
prior to November 7, 1996, a 50 percent rating is warranted 
for PTSD when the veteran's ability to establish and maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of the psychoneurotic 
symptoms, the reliability, flexibility, and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating is warranted for PTSD when 
the veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or if the 
disability results in a demonstrable inability to obtain or 
retain employment.

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

Under the rating criteria for a service-connected psychiatric 
disability, effective on and after November 7, 1996, a 10 
percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is warranted for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9400-9440 
(2003).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2003).

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health- 
illness." [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.]  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to these disabilities, except as noted below.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The evidence of record establishes that the appellant was 
successfully employed for many years as an electrician, 
working up to 20 hours per day, until July 1992, when he 
sustained a severe back injury in a motor vehicle accident 
which forced him to retire for medical reasons.  He has been 
awarded Social Security disability benefits based upon this 
low back injury.  Once he no longer had the outlet for stress 
formerly provided by his employment, the appellant's PTSD 
symptoms began to increase in frequency and severity.  The 
claim seeking service connection for PTSD was received on 
January 27, 1993.  

In early March 1993, the appellant was initially evaluated by 
a VA PTSD clinical team.  He complained of depression, memory 
loss, nightmares, and intrusive thoughts related to his 
combat experiences in Vietnam.  He was currently unemployed.  
He lived with his wife of 29 years and the youngest of their 
four sons.  He reported stable postservice employment as an 
electrician, often working 18 or more hours per day, until 
July 1992, when he injured his back in an automobile 
accident.  Since that injury, he had been unable to work; and 
he reported a significant increase in PTSD symptoms over the 
past eight months.  He believed that he had previously been 
able to cope with stress and the intrusive symptoms of PTSD 
by remaining constantly active, a strategy which he was no 
longer able to utilize.  There had been no previous 
psychiatric treatment.  The results of his personality 
testing were difficult to interpret because his scores on 
self-report measures were quite inflated, although this did 
not necessarily mean that he was malingering.  Cautiously 
interpreted, the appellant's test results suggested that he 
was currently experiencing prominent features of social 
isolation, anxiety, and depression.  He was likely to see 
things quite differently from most others, often exhibiting 
poor reality testing and experiencing dissociative episodes.  
It was reported by the VA evaluation team that these results 
were consistent with personality features frequently seen in 
patients with combat-related PTSD and a major affective 
disorder.  The diagnostic impression reported at this time 
included Axis I diagnoses of PTSD, major depression, and rule 
out a panic disorder; with a GAF score of 65, indicating 
moderate social and vocational impairment.  

In late March 1993, the appellant was accorded an official VA 
examination for rating purposes.  He was attending weekly rap 
sessions with other veterans at this time; and his 
medications (including Prozac, Diazepam, and Motrin) were 
checked monthly.  It was also noted that the appellant was 
walking with a cane because of chronic low back pain.  The 
appellant complained that, since he had been unable to work, 
his insomnia had markedly increased; and he had also noted an 
increased irritability and verbal abuse towards his family.  
He also began to have worsening anxiety symptoms and 
nightmares related to his Vietnam experiences.  He stated 
that his symptoms began to include a component of social 
withdrawal; and he got panic symptoms in certain situations.  
He eventually had sought emergency room care and was referred 
to a VA psychiatric clinic.  

After reviewing the appellant's medical and occupational 
history, the VA psychiatric examiner in March 1993 reported 
that the appellant was alert and completely oriented, and 
there was no evidence of a thought disorder or other 
psychotic symptoms.  His mood and affect were depressed; but 
his remote, recent, and immediate memory appeared intact, as 
did his attention and concentration.  His insight and 
judgment appeared intact.  The Axis I diagnoses at this time 
included PTSD, history of panic disorder, and dysthymia; with 
multiple severe acute stressors on Axis III, including 
unemployment, chronic back pain, social isolation, familial 
discord, and PTSD symptoms; and moderate to severe chronic 
stressors on Axis IV.  The appellant's GAF score was 
currently 40-50 (consistent with serious symptoms and major 
impairment in some areas), with 70 as the highest in the past 
year.  

Extensive VA medical records document intermittent outpatient 
psychiatric treatment beginning in March 1993.  In general, 
the appellant exhibited symptoms such as extreme isolation 
from others, poor sleep with nightmares, flashbacks, 
irritability, tenseness, depression about his inability to 
work, anxiety about being a burden to his family, and a 
feeling of always being on guard against others.  It was 
reported that he could not tolerate group meetings, talking 
about his Vietnam experiences, standing in lines, etc.  In 
September 1994, it was reported that the appellant's PTSD was 
severe and his GAF score was 50 (consistent with serious 
symptoms).  In September 1997, it was reported that the 
appellant's speech and thought processes were disorganized, 
but not frankly psychotic, and that his judgment, memory, and 
concentration were all poor.  By 2002, these VA medical 
records reflect consistent reports of chronic and severe 
PTSD.  

In June 1993, the appellant was hospitalized at a VA facility 
for five days for the treatment of PTSD and a major 
depressive episode.  He was later hospitalized at another VA 
facility from August 9 to September 15, 1994, for the 
treatment of PTSD.  At the time of his discharge from the 
hospital, it was reported that, although his condition on 
discharge was stable, he was unemployable due to PTSD.  

On a private psychiatric evaluation of the appellant in May 
1994, it was reported that the primary psychiatric diagnosis 
was a depressive disorder associated with chronic cervical 
and lower back pain, although it was noted that the appellant 
gave a history of treatment for PTSD.  

On a subsequent VA examination of the appellant in September 
1998, the examiner did not report any diagnoses in the format 
prescribed by the American Psychiatric Association in its 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, D.C., 1994 (DSM-IV).  Thus, no GAF score 
was reported on this examination, although the examiner 
commented that, after reviewing the relevant rating criteria, 
he found no evidence to support a rating higher than the 
current 30 percent.  This usurpation of the rating function 
was not accompanied by a coherent description of the 
appellant's current symptoms attributable to PTSD and was 
not, therefore, very helpful.  

The next VA examiner, who examined and interviewed the 
appellant in January 2002, reported PTSD as the only Axis I 
diagnosis, with a GAF score of 40-50, again indicating 
serious symptoms and/or major impairment in several areas.  
Social isolation and a limited sphere of activities of 
interest were also noted by this examiner, who also opined 
that the appellant's physical problems and pain impacted his 
employability more than his PTSD, which appeared to be 
relatively unchanged since the prior VA examination in 1998.  

In May 2003, the appellant was the subject of a social and 
industrial survey by a VA social worker.  An extensive 
description of the appellant's family, education, and 
employment history was given.  It was noted that the 
appellant lived a very isolated existence, retreating to the 
basement where he remained in solitude most of the time.  He 
had little tolerance for crowds and thus usually avoided 
church attendance; he could not stand in a line at the 
grocery store or bank; he was unable to drive in heavy 
traffic congestion because he became enraged at not being 
able to push ahead immediately; and he became enraged with 
telemarketers and others who intruded on his personal state.  
Although his wife understood and tolerated his need to be 
alone much of the time, they had very little contact.  His 
only friend had recently died, and the appellant also was 
seriously disturbed by a series of deaths among his family 
members in the last few years.  In the opinion of this VA 
social worker, the appellant was not employable.  Returning 
to work as an electrician was impossible due to his physical 
limitations, and his ways of dealing with his PTSD symptoms 
would not be compatible with a normal workplace even if he 
retrained for another occupation.  His industrial impairment 
was rated severe; social impairment was moderate due to his 
understanding spouse, but would be severe without this 
relationship.  

The appellant was also accorded another VA psychiatric 
examination in May 2003.  The examiner reviewed the claims 
file and extensively interviewed and questioned the 
appellant.  It was noted that the appellant was no longer 
taking any medications for PTSD due to the possible negative 
effects of his multiple medications for physical problems.  
The examiner later verified this from the appellant's 
extensive medical records.  The Axis I diagnosis on this 
examination was chronic and severe PTSD; the GAF score was 38 
(consistent with major impairment in several areas).  

During the course of most of this appeal, it has often been 
reported that, in addition to the service-connected PTSD, the 
appellant had other psychiatric problems, such as major 
depression, dysthymia, and/or a panic disorder, which were 
related to events which occurred after service.  The Board 
has repeatedly tried to obtain competent medical evidence 
identifying exactly which of the appellant's reported 
psychiatric symptoms were attributable to PTSD and which were 
related to other, nonservice-connected causes.  However, this 
has never been satisfactorily accomplished; in addition, the 
most recent VA examiners have reported PTSD as the only 
Axis I diagnosis.  When it is not possible to separate the 
effects of the service-connected condition and a nonservice-
connected condition, the VA obligation to resolve reasonable 
doubt in the claimant's favor (38 C.F.R. § 3.102) clearly 
dictates that all such signs and symptoms be attributed to 
the service-connected condition.  See, e.g., 61 Fed. Reg. 
52698 (Oct. 8, 1996); Mittleider v. West, 11 Vet. App. 181, 
182 (1998).  

Viewed in this manner, the evidence establishes that, 
although the appellant is certainly unemployable due to his 
physical injuries dating from 1992, his service-connected 
PTSD has likewise been totally disabling during the entire 
course of this appeal since the claim was initially filed in 
January 1993.  As noted in the May 2003 VA social and 
industrial survey, the extreme social isolation of the 
appellant is totally inconsistent with a normal workplace.  
Although the suggestion has been made that the appellant may 
have somewhat exaggerated his degree of isolation, no 
convincing evidence proving this speculation has been placed 
in the record.  Other reported symptoms of PTSD, including 
the appellant's unusual sleep patterns and his explosive 
temper, would also be difficult to accommodate in a normal 
employment situation.  Furthermore, beginning with the 
initial VA psychiatric examination in March 1993, a GAF score 
in the range of 40-50 has been consistently reported by 
official VA psychiatric examiners and others, until the GAF 
score of 38 reported on the latest official examination.  
These GAF scores are consistent with serious psychiatric 
symptoms and major occupational impairment from the 
psychiatric symptoms alone.  Likewise, the September 1994 
report that the appellant was unemployable due to his PTSD is 
consistent with a 100 percent schedular disability rating.  
This report does not reflect a temporary exacerbation of the 
appellant's condition, as the RO concluded; but rather his 
condition upon discharge from the hospital after an extended 
period of inpatient care.  The appellant testified at the 
December 1997 hearing, and the Board agrees, that his 
condition worsened after his return home from the hospital.  

A preponderance of the evidence reviewed by the Board at this 
time indicates that the service-connected PTSD should be 
assigned a 100 percent schedular disability rating under 
either the old or the current rating criteria, effective from 
the date of claim, January 27, 1993.  This determination by 
the Board renders moot the additional claim for a TDIU, as 
the Board has already granted the highest possible rating for 
the service-connected PTSD.  


ORDER

An initial schedular disability rating of 100 percent is 
granted from the effective date of service connection, 
subject to the criteria governing the payment of monetary 
benefits.  



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



